                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

 Eartha M. Glynn,            )                      Civil Action No. 5:19-1303-MGL-PJG
                             )
                  Plaintiff, )
                             )
              vs.            )                       ORDER GRANTING JOINT MOTION
                             )                           TO STAY AND COMPEL
Republic Finance, LLC,       )                               ARBITRATION
                             )
               Defendant.    )
_____ _____ ______)
        Before the Court is the Parties' Joint Motion to Stay and Compel Arbitration. After

reviewing the Motion, the Court ORDERS as follows:

        1.     The Motion is GRANTED.

        2.     It is ORDERED that the above-captioned matter is stayed pending disposition via

arbitration with a mutually agreed-upon arbitrator and with the understanding that this Court shall

have jurisdiction to enforce the parties' obligation to submit this case to a mutually agreed-upon

arbitrator and to enforce any binding arbitration award conferred by the arbitrator at said binding

arbitration.

        IT IS SO ORDERED.




June - 1 . ± 2019
Columbia, South Carolina
